Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Species III, Figs 7a-9, Claims 1-8 in the reply filed on 1/26/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conductive portion of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first side of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
touch sensitive layer of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display contact portion of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the touch contact portion of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the end portion of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taga (US 20210313670 A1, hereinafter Taga)

a housing (12) defining an aperture; 
a display assembly (20, fig 3) at least partially positioned in the aperture, the display assembly comprising: 
a substrate (SUB1, fig 3) comprising a conductive portion (S, G, [0029] recites ‘The first substrate SUB1 comprises source lines (data bus lines) S provided in the display area and extending in a first direction, and gate lines (gate bus lines) G extending in a second direction orthogonal to the first direction’); 
a display layer (SUB2, fig 3) comprising pixels (paragraphs 0029-0030 indicate that the pixels are a part of 20 including SUB1, SUB2), the display layer positioned on a first side of the substrate (SUB 2 is positioned on a top side of SUB 1 in fig 3); 
a touch sensitive layer ([0030] recites ‘The display panel 20 may be a touch-input display panel comprising a touch sensor (not shown)’) positioned on the first side of the substrate (since SUB1 is the lowest portion of the display panel and the touch sensitive layer is a part of 20); 
an operational component (36b, fig 3) positioned on a second side of the substrate opposite the first side (36b is positioned underneath SUB1, fig 3); and 
a flexible electrical connector (40) in electrical communication with the conductive portion and the operational component ([0045] recites ‘the connecting end portion of the wiring board 36a of the light source unit 36 is connected to the antenna wiring substrate 40 via a second connector 47’), the flexible electrical connector comprising an electromagnetic antenna (AW, [0040] recites 'The antenna wiring line AW forms a near field communication (NFC) antenna'); and 
a transparent cover (24, fig 3) overlying the display assembly and secured to the housing (fig 3).

8. Taga teaches the electronic device of claim 1, wherein the antenna comprises an NFC antenna ([0040] recites 'The antenna wiring line AW forms a near field communication (NFC) antenna').

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Taga in view of Kim (US 20220027013 A1, hereinafter Kim)
2. Taga teaches the electronic device of claim 1, wherein: 
the flexible electrical connector (40) comprises a first flexible electrical connector (36a, 41a); and 
the electronic device further comprises a second flexible electrical connector (41b), comprising: 
a display contact portion (part of 41b that contacts SUB1) in electrical communication with the display layer ([0045] recites ‘The second extending portion 41b is joined to an end portion of the first substrate SUB1 of the display panel 20, and the signal wiring lines DW1 are electrically connected to the wiring lines of the display panel 20’, while [0029] indicates that SUB1 and SUB2 are in electrical communication); and 

the display contact portion 

However Taga fails to specifically teach a touch contact portion in electrical communication with the touch sensitive layer;
the display contact portion and the touch contact portion joined together at an end portion of the second flexible electrical connector

The touch sensor pads 150 and an antenna pad 160 (see FIG. 3) may be bonded to a circuit connection structure such as a flexible printed circuit board (FPCB) 200 on the bonding region B’);
a display contact portion (top right of 200, fig 1) and the touch contact portion (top left of 200, fig 1) joined together at an end portion of the second flexible electrical connector (top end of 200, fig 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a touch contact portion to be placed at the top of end of 41b of fig 3b to be in electrical communication with the touch sensitive layer as taught by Kim into the device of Taga. The ordinary artisan would have been motivated to modify Taga in the above manner for the purpose of processing touch data.

3. Taga and Kim teach the electronic device of claim 2, wherein Taga further teaches the second flexible electrical connector has an L-shape (fig 3).

4. Taga and Kim teach the electronic device of claim 2, wherein Taga further teaches the second flexible electrical connector is in electrical communication with the display layer and the touch sensitive layer through the substrate ([0045] recites ‘The second extending portion 41b is joined to an end portion of the first substrate SUB1 of the display panel 20, and the signal wiring lines DW1 are electrically connected to the wiring lines of the display panel 20’, while [0029] indicates that SUB1 and SUB2 are in electrical communication).

5. Taga and Kim teach the electronic device of claim 2, wherein: 

the display assembly further comprises a portion of conductive material (162, fig 3 of Kim) overlying the display contact portion (part of 41b that contacts SUB1 of Taga) and spanning an entire width thereof (in a direction perpendicular to the D direction of fig 3 of Kim) , the conductive material electrically grounding the display contact portion ([0086] of Kim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Kim into the device of Taga. The ordinary artisan would have been motivated to modify Taga in the above manner for the purpose of protecting against noise (Kim [0086] recites ‘The ground pads 162 may be disposed around the antenna pad 160, so that a mutual interference and noise between the antenna pad 160 and the touch sensor pad 150 may be shielded’).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taga in view of Kim, further in view of Wildes (US 20190350554 A1, hereinafter Wildes)
6. Taga and Kim teach the electronic device of claim 5, however Taga and Kim fail to teach that the portion of conductive material has a thickness of about 100 microns or less.
Wildes teaches a portion of conductive material has a thickness of about 100 microns or less ([0041] recites ‘The ground contact traces 212 may have a thickness 220 of about 5 microns to about 50 microns’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Wildes into the device of Taga and Kim. The ordinary artisan would have been motivated to modify Taga and Kim in the above manner for the purpose of saving material.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taga in view of Kim, further in view of Sasaki (US 20150147556 A1, hereinafter Sasaki)
7. Taga and Kim teach the electronic device of claim 5, however Taga and Kim fail to teach that the portion of conductive material comprises a conductive pressure sensitive adhesive.
Sasaki teaches a portion of conductive material comprises a conductive pressure sensitive adhesive (paragraph 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Sasaki into the device of Taga and Kim. The ordinary artisan would have been motivated to modify Taga and Kim in the above manner for the purpose of having ground while providing electromagnetic shielding (Sasaki [0105]).



Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.